Clinton, J.,
dissenting.
I respectfully dissent because I believe the opinion of the court does not fairly and accurately state the record in this case. There is no evidence which contradicts the deposition testimony of the defendant on the issue of the number of cows not pregnant, or which had lost their calves before January 24, 1974. The opinion accurately reflects the first sworn testimony of Blome given on July 23, 1975, and that does not in any way contradict the testimony of Hottell, but in fact supports it by the statement that some of the cows “had lost their calves.” This was the day the cows were selected. There is no foundation for any testimony by Blome that would give any basis for his testimony as to what happened later.
The testimony of Blome in the deposition of November 12, 1976, is not correctly reflected in the opinion. There is not a word in the deposition about “14 cows that were pregnant right close up to calving.” The full testimony on the point is: “the next day when we went down and sorted up the cows and he took 74 cows. He picked out 60 cows that had calves on them and then he picked out the rest of the cows that were right close up to pregnant and I told him — he cut the rest of them off and I said, ‘It don’t make no difference how many you cut off, those dry cows will bring as much as the others.’ ” This testimony contains no statement that the cows were *532pregnant and close to calving. What the phrase “close up to pregnant” means is anybody’s guess.
In Eden v. Klaas, 165 Neb. 323, 85 N. W. 2d 643, we said that testimony (in that case an affidavit) “opposing the rendition of a summary judgment to be effective must be made on personal knowledge, must set forth such facts as would be admissible in evidence in detail and with precision, and must show affirmatively that the affiant is competent to testify to the matters stated therein.” The testimony of Blome in the deposition of November 12, 1976, does not meet that standard. It is surely vague and imprecise and its meaning unintelligible. The record, as we have already noted, further shows that there is no foundation for testimony by Blome as to what may have been the facts with reference to calving after the cows were delivered.
It is fairly apparent that both parties testified fully. A trial on the merits is useless. The result is going to be the same in any event.